People v Harris (2017 NY Slip Op 04552)





People v Harris


2017 NY Slip Op 04552


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Tom, J.P., Sweeny, Andrias, Moskowitz, Manzanet-Daniels, JJ.


4202 77741/10

[*1]The People of the State of New York Respondent, 
v Louis Harris, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Kulkarni of counsel), for respondent.

Judgment, Supreme Court, New York County (Larry R.C. Stephen, J.), rendered November 12, 2010, convicting defendant, after a nonjury trial, of attempted assault in the third degree, and sentencing him to a term of 90 days, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the court's credibility determinations. Evidence that defendant punched the victim in the head with such force that it caused a laceration and significant bleeding supports a finding that defendant intended to cause physical injury (see e.g. People v Lovenia V., 128 AD3d 537 [1st Dept 2015], lv denied 26 NY3d 931 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK